        
Exhibit 10.7




CONFIDENTIAL PORTIONS OF THIS LICENSE AMENDMENT HAVE BEEN OMITTED PURSUANT TO
REGULATION S-K ITEM 601(b)(10)(iv) OF THE SECURITIES ACT OF 1933, AS AMENDED.
CERTAIN CONFIDENTIAL INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT
(i) IS NOT MATERIAL AND (ii) WOULD LIKELY CAUSE COMPETITIVE HARM TO 9 METERS
BIOPHARMA INC. IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED IN
THIS EXHIBIT AT THE APPROPRIATE PLACES WITH EMPTY BRACKETS INDICATED BY [ ].




AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT


THIS AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT (“Agreement”) is entered
into as of this 10th day of February 2020 (the “A&R Effective Date”) by and
between CEDARS-SINAI MEDICAL CENTER, a California nonprofit public benefit
corporation (“CSMC”), with offices at 8700 Beverly Boulevard, Los Angeles,
California 90048-1865, and Naia Rare Diseases, Inc. (formerly Naia GLP, Inc.), a
Cayman Islands corporation (“Licensee”), with offices at c/o Naia
Pharmaceuticals, Inc., 336 Bon Air Center P.O. Box 341, Greenbrae, CA 94904.


RECITALS


A.CSMC owns and/or is entitled to grant license rights with respect to certain
Patent Rights and Technical Information (as defined below) invented or developed
in connection with research performed at CSMC’s Gastrointestinal Motility
Program and Laboratory under the direction of Mark Pimentel, M.D., Jeffry
Conklin, M.D., and Edy Soffer, M.D. (hereinafter collectively referred to as the
“Inventors”).


B.CSMC previously licensed to Licensee rights in the Patent Rights and the
Technical Information pursuant to that certain Exclusive License Agreement
between CSMC and Licensee dated December 30, 2014 (such agreement, the “Original
License”; such date, the “Original Effective Date”).


C.In order to facilitate the further development and acquisition of Products by
enabling the acquisition of Licensee by Innovate Biopharmaceuticals, Inc., the
parties wish to amend and restate the Original License as set forth herein.


D.Other than the rights expressly granted by CSMC hereunder within the Field of
Use, Licensee acknowledges that CSMC shall retain all other rights with respect
to the Patent Rights and the Technical Information. CSMC and Licensee further
intend that the execution, delivery and performance of this Agreement by each
party, and the consummation of the transactions contemplated hereunder, shall
not at any time threaten CSMC’s tax-exempt status under Section 501(c)(3) of the


1

--------------------------------------------------------------------------------

        


Internal Revenue Code and Section 2370ld of the California Revenue and Taxation
Code, or cause CSMC to be in default under any of CSMC’s issued and outstanding
tax-exempt bonds.


NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, and for good and valuable consideration, the receipt and sufficiency
of which and hereby acknowledged, the parties hereto herby agree as follows:


0.    AMENDMENT AND RESTATEMENT. The Parties hereby agree that, effective as of
the A&R Effective Date, the Original License is hereby amended and restated to
reflect the terms and conditions set forth in this Agreement.


1.
DEFINITIONS



1.1    “Affiliate” or “Affiliates” shall mean any corporation, person or entity,
which controls, is controlled by, or is under common control with, a party to
this Agreement without regard to stock or other equity ownership. For purposes
hereof, the terms “control” and “controls” mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a corporation, person or entity, whether through the ownership of
voting securities, by contract or otherwise.


1.2    “Confidential Information” shall mean any confidential or proprietary
information furnished by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) in connection with this Agreement, including, without
limitation, all specifications, know-how, trade secrets, technical information,
drawings, software, models, business information and patent applications
pertaining to the Patent Rights and Technical Information, and as further
provided in Section 10 hereof.


1.3    “FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereof.


1.4    “Field of Use” shall mean any uses and applications.


1.5    “Improvements” shall mean all improvements, modifications or enhancements
to the Patent Rights that, after the Original Effective Date, are conceived and
reduced to practice if patentable, or reduced to practice if not patentable, by
at least one Inventor.




2

--------------------------------------------------------------------------------

        


1.6    “Licensee Developments” shall mean any and all processes, uses, designs,
applications, methods and compositions-of-matter, indications, improvements,
enhancements and modifications in the Field of Use directly based upon or
directly created using the Patent Rights and/or Technical Information and which
were discovered or developed by or on behalf of Licensee (exclusive of work
performed by CSMC or the Inventors) during the term of this Agreement.


1.7    “Net Sales” shall mean the gross amounts invoiced and received by
Licensee, its Affiliates, or Permitted Sublicensees for all sales or transfers
of any Product in the United States to third parties, less the following amounts
to the extent actually incurred or paid by Licensee, its Affiliates, or
Permitted Sublicensees with respect to such sales or transfers:


(a)trade, cash and quantity discounts, charge backs or rebates actually allowed
or taken, including discounts or rebates to governmental; wholesalers and other
distributors; pharmacies and other retailers; buying groups; health care
insurance carriers; pharmacy benefit management companies; regulatory
authorities; third parties associated with patient assistance programs; or
managed care organizations;
(b)credits or allowances actually given or made for rejection of, or return of
previously sold Products;
(c)any charges for insurance, freight, and other transportation costs directly
related to the delivery of Product to the extent included in the gross invoiced
price; and
(d)any tax, tariff, duty or governmental charge levied on the sales, transfer,
transportation, delivery, import, or export of the Product (including any value
added tax or similar tax or government charge) borne by the seller thereof,
other than franchise or income tax of any kind whatsoever.
All aforementioned deductions shall only be allowable to the extent they are
commercially reasonable and determined in the ordinary course of business based
on its accounting standards and practices consistently applied across its
product lines and verifiable based on conventional industry practices. For
purposes of calculating Net Sales hereunder, all such discounts, allowances,
credits, rebates, and other deductions shall, when offered in conjunction with
discounts, allowances, credits, or rebates on other products sold for separately
stated prices, not be deducted hereunder to the extent offered as an enticement
or in exchange for purchasing such other products such that the Product bears a
disproportionate portion of such deductions as related to such other products.
Notwithstanding anything in this Agreement to the contrary, the transfer of the
Product between or among Licensee, its Affiliates, and Permitted Sublicensees
will not be considered a sale, provided, that in the event an Affiliate or
Permitted Sublicensee is the end-user of Product, the transfer of Product to
such Affiliate or Permitted Sublicensee shall be included in the calculation of
Net Sales at the average selling price charged in the United States in an arm’s
length sale to a third party who is not an Affiliate or Permitted Sublicensee in
the relevant period. Net Sales will include the cash consideration received on a
sale


3

--------------------------------------------------------------------------------

        


and the fair market value of all non-cash consideration. Disposition of Product
for, or use of the Product in, clinical trials or other scientific testing, as
samples, or under compassionate use, named patient sales, patient assistance, or
test marketing programs or other similar programs or studies where the Product
is supplied at or below the cost of manufacturing shall not result in any Net
Sales; provided, however, if Licensee or any of its Affiliates or Permitted
Sublicensees charges an amount for such Product in excess of Licensee’s, its
Affiliates’, or its Permitted Sublicensees’ cost of manufacturing, the amount
billed will be included in the calculation of Net Sales, but for the sake of
clarity such disposition or use of the Product shall never constitute a First
Commercial Sale.
If a Product is sold or provided as part of a system, package, or combination
product or service that involve one or more products¸ active pharmaceutical
ingredients, or services not covered by the Patent Rights (each, a “Combination
Product”), Net Sales shall be calculated by multiplying the Net Sales of such
Combination Product by the fraction A/(A+B), where A is the weighted average
sales price of the Product if and when sold separately in finished form in the
United States, and B is the weighted average sales price of any other products,
active pharmaceutical ingredients, or services in the Combination Product if and
when sold separately in finished form in the United States. If the Product in
the combination is not sold separately in finished form in the United States,
Net Sales shall be calculated by multiplying actual Net Sales of such
Combination Product by the following formula: one (1) minus B / C where B is the
weighted average sale price(s) of the other products, active pharmaceutical
ingredients, or services in the Combination Product when sold separately in
finished form in the United States and C is the weighted average sale price of
the Combination Product in the United States (if there is more than one other
product, active pharmaceutical ingredient, or service, B shall equal the sum of
all such other products’, active pharmaceutical ingredients’, or services’
weighted average sale prices in the United States). If any other active
pharmaceutical molecule(s) or delivery device(s) in the combination is not sold
separately in finished form in the United States, Net Sales shall be calculated
by multiplying actual Net Sales of such Combination Product by a fraction A/C
where A is the weighted average sales price of the Product if sold separately in
finished form in the United States and C is the weighted average sales price of
the Combination Product in the United States. If neither the Product nor any
other product, active pharmaceutical ingredient, or service in the Combination
Product is sold separately in finished form in the United States, the adjustment
to Net Sales shall be determined by the Parties in good faith to reasonably
reflect the fair market value of the contribution of the Product in the
Combination Product to the total fair market value of such Combination Product
in the United States.
1.8    “Non-Royalty Sublicense Revenues” shall mean upfront fees, license
maintenance fees, and milestone payments, or other payments, including the fair
market value of any non-cash consideration, received by Licensee in
consideration for any rights granted to Patent Rights under a sublicense
agreement, and excludes (a) any and all sales-based royalties paid to Licensee;
(b) payments made in consideration for the issuance of debt or equity securities
of Licensee; and (c) funding received from a Permitted Sublicensee or an
Affiliate thereof, following execution of the applicable sublicense, for
specific research, development, or other services performed by Licensee or an
Affiliate thereof with respect to Products following the execution of such
sublicense, to the extent such funding does not exceed Licensee’s and its
Affiliates’ reasonable, documented cost of performing such research,
development, or other services.




4

--------------------------------------------------------------------------------

        


1.9    “Patent Rights” shall mean the patent existing on the Original Effective
Date which is described on Schedule A attached hereto, and all patents and/or
patent applications (including provisional patent applications) existing as of
the Original Effective Date in any other country corresponding to the foregoing,
and all divisions, continuations, reissues, reexaminations, supplementary
protection certificates and extensions thereof, whether domestic or foreign, all
claims of continuations-in-part that are entitled to the benefit of the priority
date of any of the foregoing, and any patent that issues thereon. The Patent
Rights are all owned by CSMC.


1.10    “Product” or “Products” shall mean any products and/or services in the
Field of Use that, except for the license granted hereunder, would infringe a
Valid Claim of the Patent Rights.


1.11    “Technical Information” shall mean, as of the Original Effective Date,
the following information in the Field of Use which is described in the Patent
Rights or otherwise provided to Licensee: know-how, trade secrets, unpublished
patent applications, software, bioinformatics, unpatented technology, technical
information, statistical information and analyses, biological materials,
chemical reagents, preclinical and clinical information, in each case which has
been conceived or reduced to practice prior to the Original Effective Date, in
connection with research performed at CSMC’s Gastrointestinal Motility Program
and Laboratory under the direction of the Inventors. The Technical Information
shall further include information in the Field of Use described in Schedule B
hereto and which has been reduced to practice prior to the Original Effective
Date in the conduct of the aforementioned research programs at CSMC under the
direction of one or any of the Inventors. Technical Information is all owned by
CSMC.


1.12    “Territory” shall mean the United States.


1.13    “Valid Claim” shall mean a claim of an issued patent included within the
Patent Rights, which claim has not (a) lapsed, been canceled or become
abandoned, (b) been declared invalid or unenforceable by a non-appealable
decision or judgment of a court or other appropriate body or authority of
competent jurisdiction, or (c) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise. The term Valid Claim shall also
include the claims of a pending patent application within the Patent Rights for
a period of seven (7) years from the actual filing date of that patent
application.


2.
LICENSE



2.1    Grant of Exclusive Rights. Subject to the terms of this Agreement, CSMC
hereby grants to Licensee, and Licensee hereby accepts from CSMC, the exclusive
license, with the right to grant sublicenses (through multiple tiers of
sublicensees, and subject to the terms of Section 2.2


5

--------------------------------------------------------------------------------

        


hereof), under and to the Patent Rights and Technical Information during the
term of this Agreement (as provided in Section 6 hereof) to conduct research in
the Field of Use and to make, have made, use, have used, offer for sale, sell,
have sold and/or import Products in the Field of Use in the Territory. The
foregoing grant of exclusivity is made expressly subject to the following:


(a)    All applicable laws and regulations, including, without limitation, the
requirements of federal law as pertains to the manufacture of products within
the United States;
(b)    The following non-exclusive rights to the Patent Rights and Technical
Information, which are retained by CSMC within the Field of Use:


(i)    the right to submit for publication the scientific findings from research
conducted by or through CSMC or its investigators (including the Inventors)
related to the Patent Rights and the Technical Information; provided, however,
that prior to submission for publication, CSMC shall deliver a copy of the
proposed publication to Licensee, and Licensee shall have the right to review
the submission to determine whether a patent application should be filed and
shall have the right to request that CSMC delay submission for up to sixty (60)
days to allow the appropriate party to prepare and file a patent application to
protect any patentable inventions disclosed in such submission; and


(ii)    the right (A) to use any tangible or intangible information contained in
the Patent Rights or the Technical Information or any Improvements (so long as
CSMC shall treat such information as Confidential Information and maintain its
confidentiality in accordance with Section 10 hereof), for CSMC’s research,
internal teaching and other educationally-related and non-commercial (except for
charges to its own patients) clinical purposes, where clinical use does not
involve a third party funding grant to commercialize such information, and (B)
to obtain research funding for further study and development thereof from
governmental and other nonprofit organizations (including grant applications).


(c)    Notwithstanding any other provision hereof to the contrary, all rights to
the Patent Rights, Technical Information and Improvements outside of the Field
of Use are retained by CSMC. Furthermore, this Agreement confers no license or
rights by implication, estoppel, or otherwise under any patent applications or
patents of CSMC other than Patent Rights regardless of whether such patents are
dominant or subordinate to Patent Rights.




2.2    Sublicensing. Licensee shall have the right to grant sublicenses, through
multiple tiers of sublicensees, under its rights in Patent Rights and Technical
Information in accordance with this Section 2.2 (each, “Permitted Sublicensee”).
Any such Permitted Sublicensee shall be subject


6

--------------------------------------------------------------------------------

        


in all respects to the applicable provisions contained in this Agreement and
Licensee will remain primarily liable to CSMC for, and shall be responsible for
exercising commercially reasonable efforts in monitoring and enforcing,
performance of all of Licensee’s applicable obligations hereunder by any such
Permitted Sublicensee. Without limiting the generality of the foregoing, as an
express condition of any such sublicense, any such Permitted Sublicensee shall
be required to agree in writing to be bound by commercially reasonable reporting
and record keeping, indemnification and inspection provisions, and the
applicable provisions of this Agreement, including, without limitation, those
pertaining to the use of CSMC’s name and marks, indemnification of CSMC and the
use of CSMC’s Confidential Information. Permitted Sublicensees may further
sublicense without CSMC’s prior written consent, subject to the foregoing
requirements. Licensee shall promptly forward to CSMC a copy of any and all
fully executed sublicense agreements, any subsequent amendments, and all copies
of Permitted Sublicensees’ profit sharing or royalty reports, in no event more
than thirty (30) days following execution or receipt thereof, as applicable,
provided that any of the foregoing may be redacted to protect any technical or
proprietary information of any Permitted Sublicensee that is not necessary to
ensure compliance with this Agreement. If Licensee shall conduct one or more
royalty or payments audits concerning Products in the Territory of its Permitted
Sublicensees hereunder during the term hereof, Licensee shall provide copies of
all audit reports to CSMC on a timely basis. The covenants pertaining to the use
of CSMC’s name and marks, the indemnification of CSMC and the use of CSMC’s
Confidential Information in any sublicense or assignment shall run for the
benefit of CSMC, who shall be expressly stated as being a third-party
beneficiary thereof with respect to such covenants set forth in this Agreement.
Licensee understands and agrees that none of its permitted sublicenses hereunder
shall reduce in any manner any of its obligations set forth in this Agreement.


(a)    Required Sublicensing. If Licensee is unable or unwilling to serve or
develop a potential market or market territory for which there is no
then-current Permitted Sublicensee and there is a company willing to be a
Permitted Sublicensee, Licensee will, at CSMC’s request, use commercially
reasonable efforts to negotiate in good faith a sublicense with any such
potential Permitted Sublicensee.


(b)    Royalty-Free Sublicenses. If, and only if, Licensee pays all royalties
due CSMC from a Permitted Sublicensee’s Net Sales, Licensee may grant that
Permitted Sublicensee a royalty-free or non-cash sublicense or cross-license.


2.3    Improvements. Subject to the rights and applicable rules of the Funding
Agencies (as such term is defined in Section 3.3), Licensee shall have, for a
period of sixty (60) days after receipt by Licensee of written notice from CSMC
disclosing an Improvement, the exclusive first right to negotiate with CSMC to
obtain one or more licenses to the Improvement in the Field of Use upon such
terms and conditions as shall be agreed by the parties hereto, which terms and
conditions shall include provisions for fair market value consideration for the
grant of any such licenses. If Licensee declines or fails to pursue, or if the
parties fail to agree to summary non-binding


7

--------------------------------------------------------------------------------

        


economic terms for, a license to such Improvement in the Field of Use during the
sixty (60) day period specified above, then CSMC shall have the right to
commence discussions with any other party concerning such Improvement.
Furthermore, CSMC shall have the right to commence discussions with any other
party concerning such Improvement if the parties have failed to execute a
license agreement for the Improvement in the Field of Use within one hundred and
eighty days (180) after receipt by Licensee of written notice from CSMC
disclosing the Improvement (even if the parties have agreed to summary
non-binding economic terms within the aforementioned sixty (60) day period).
Subject to the provisions of this Section 2.3, Licensee acknowledges and agrees
that CSMC expressly retains and reserves any and all right, title and interest
in and to the Improvement, whether or not in the Field of Use and, accordingly,
no license to any Improvement is granted to Licensee under this Agreement.


2.4    Licensee Developments. In the event that Licensee intends to sponsor
research in the Field of Use at CSMC, the parties shall use good faith
reasonable efforts to discuss the inclusion in the research agreement to be
entered into by the parties with respect to such research of the grant to CSMC
of a royalty-free license to practice and use Licensee Developments for
non-commercial research purposes to the extent necessary to perform such
research.


2.5    Milestones. Licensee acknowledges that it is important to CSMC that
Licensee pursue the development, commercialization and marketing of Products and
otherwise exercise commercially reasonable efforts to maximize the value of this
Agreement to CSMC. Moreover, Licensee acknowledges that it is a requirement of
the United States Government under Title 35, Section 203 of the United States
Code that Licensee take effective steps to achieve practical application of the
Patent Rights in the Field of Use. Licensee will use commercially reasonable
efforts to develop and commercialize Products as soon as practicable, consistent
with sound business practices and judgment. Within sixty (60) days after each
anniversary of the A&R Effective Date, Licensee shall prepare and deliver to
CSMC an annual written report (to be certified by an officer of Licensee)
indicating its compliance with the obligations in this section.


3.
REPRESENTATIONS AND WARRANTIES



3.1    Rights to Technology. Except for the rights, if any, of the United States
Government, CSMC represents and warrants to Licensee that, to the best of its
actual, current knowledge (without investigation outside of CSMC as to such
representations and warranties) (a) it has the right to grant the licenses in
this Agreement, (b) it has not granted licenses to the Patent Rights or
Technical Information to any other party that would restrict the rights granted
hereunder except as stated herein and (c) there are no claims, judgments or
settlements to be paid by CSMC with respect the Patent Rights or Technical
Information or pending claims or litigation relating to the Patent Rights or
Technical Information. Except for any potential or actual rights of the United
States Government,


8

--------------------------------------------------------------------------------

        


CSMC is not aware that any additional rights or licenses are necessary for
Licensee to exercise its licensed rights granted by CSMC under this Agreement.


3.2
Limited Warranty; Certain Damages.



(a)    Limited Warranty. CSMC makes no representation or warranty other than
those expressly specified in this Agreement. Licensee accepts the Patent Rights
and the Technical Information on an “AS-IS” basis. CSMC MAKES NO OTHER
WARRANTIES CONCERNING PATENT RIGHTS OR TECHNICAL INFORMATION COVERED BY THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AS TO PATENT RIGHTS,
TECHNICAL INFORMATION OR ANY PRODUCT. CSMC MAKES NO WARRANTY OR REPRESENTATION
AS TO THE VALIDITY OR SCOPE OF PATENT RIGHTS, OR THAT ANY PRODUCT WILL BE FREE
FROM AN INFRINGEMENT ON PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES, OR THAT NO THIRD PARTIES ARE IN ANY WAY INFRINGING PATENT RIGHTS
COVERED BY THIS AGREEMENT. LICENSEE HEREBY AGREES THAT LICENSEE WILL NOT GIVE,
AND SHALL NOT PERMIT ANY AFFILIATES OR SUBLICENSEES OR AFFILIATES THEREOF TO
GIVE, ANY SUCH WARRANTY OR REPRESENTATION TO THIRD PARTIES ON BEHALF OF CSMC.


(b)    Certain Damages. EXCEPT FOR THE BREACH OF THE CONFIDENTIALITY PROVISIONS
IN SECTION 10 OR IN ACCORDANCE WITH THE OBLIGATION TO INDEMNIFY SET FORTH IN
SECTION 8, IN NO EVENT SHALL CSMC BE LIABLE FOR ANY INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF
PROFITS OR EXPECTED SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO PERSONS
OR PROPERTY) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT
MATTER, REGARDLESS OF WHETHER CSMC KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF
SUCH DAMAGES. EXCEPT FOR THE BREACH OF THE CONFIDENTIALITY PROVISIONS IN SECTION
10 OR IN ACCORDANCE WITH THE OBLIGATION TO INDEMNIFY SET FORTH IN SECTION 8,
CSMC’S AGGREGATE LIABILITY FOR ALL DAMAGES OF ANY KIND RELATING TO THIS
AGREEMENT OR ITS SUBJECT MATTER SHALL NOT EXCEED THE AMOUNT PAID BY LICENSEE TO
CSMC UNDER THIS AGREEMENT. THE FOREGOING EXCLUSIONS AND LIMITATIONS SHALL APPLY
TO ALL CLAIMS AND ACTIONS OF ANY KIND, WHETHER BASED ON CONTRACT, TORT
(INCLUDING, BUT NOT LIMITED TO NEGLIGENCE), OR ANY OTHER GROUNDS.




9

--------------------------------------------------------------------------------

        


3.3    Rights Retained by Funding Agencies. Licensee acknowledges that to the
extent that the Improvements may be developed in part under one or more funding
agreements with one or more public or private granting agencies which have
provided funding to CSMC or to any of the Inventors for the development of any
of the Improvements, such Funding Agencies may have certain statutory,
non-exclusive rights relative thereto for use for government purposes as well as
regulatory or statutory “march-in rights” (collectively, “Statutory Rights”)
relative thereto. This Agreement is explicitly made subject to such Statutory
Rights and, to the extent of any conflict between any such Statutory Rights and
this Agreement, such Statutory Rights shall prevail.


4.
CONSIDERATION



In consideration of the execution and delivery by CSMC of this Agreement,
Licensee agrees as follows:


4.1    License Fee. CSMC acknowledges and agrees that Licensee has paid a
non-refundable license fee in an amount equivalent to Fifty Thousand Dollars
($50,000) as required by Section 4.1 of the Original License.


4.2    Reimbursement of Prosecution Costs. CSMC acknowledges and agree that all
costs, including attorneys’ fees and filing fees, actually incurred by CSMC in
the prosecution and maintenance of the Patent Rights have been reimbursed in
full.


4.3
Royalties and Non-Royalty Revenue.



(a)    Running Royalties for Products. Licensee agrees to pay and shall pay to
CSMC a running royalty of [ ] percent ([ ]%) of Net Sales of Products made,
used, sold or otherwise distributed by Licensee or any Permitted Sublicensee
hereunder in the United States (each, a “Royalty”).


(b)    Licensee Challenge of Patent Rights. Should Licensee bring, directly or
through a third party indirectly, an action challenging the validity, scope or
enforceability of any Patent Rights, Licensee will first provide CSMC with at
least ninety (90) days’ prior written notice that it intends so to do before
filing such a challenge. Following the giving of such notice, Licensee will pay
to CSMC the Royalties and Non-Royalty Sublicense Revenue due hereunder at the
rate of two times the applicable rate during the pendency of such action. Should
the outcome of such action determine that any claim of a patent challenged by
Licensee is valid and/or infringed and/


10

--------------------------------------------------------------------------------

        


or enforceable, as applicable, Licensee will thereafter pay to CSMC the
Royalties and share of Non-Royalty Sublicense Revenue due hereunder at the rate
of three times the applicable rate for all Products sold that would infringe
such claim and/or transactions that include a grant of rights to such claim.
Such increased royalty reflects the increased value of the Patent Rights upheld
in such action. In the event that a challenge of Patent Rights brought by
Licensee is partially or entirely successful, Licensee will have no right to
recoup any Royalties or other amounts paid before or during the period of the
challenge. Additionally, Licensee agrees to reimburse CSMC for all costs
actually incurred by CSMC in connection with the applicable legal proceedings.
In the event that all or any portion of this Section 4.3(b) is invalid, illegal
or unenforceable, then the parties will use their best efforts to replace the
invalid, illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, gives effect to the intent of this
Section 4.3(b).


(c)    Arm’s-Length Transactions. On sales of Products which are made in other
than an arms’-length transaction, the value of the Net Sales attributed under
this Section 4.3 to such a transaction shall be that which would have been
received in an arms’-length transaction in the United States, based on sales of
like quality and quantity products on or about the time of such transaction.


(d)    Duration of Royalty Obligations. The royalty obligations of Licensee as
to each Product shall terminate on the later of: (i) the expiration of the last
to expire Valid Claim within the Patent Rights that covers such Product,
including any term extensions thereof, or (ii) the expiration of any market
exclusivity period granted by a regulatory agency for such Product.


(e)    Non-Royalty Sublicense Revenues. In the event that Licensee has
sublicensed the Patent Rights to a Permitted Sublicensee in accordance with
Section 2.2 hereof, Licensee shall pay to CSMC a percentage of any and all
“Non-Royalty Sublicense Revenues” received by Licensee from such Permitted
Sublicensee, according to the following schedule:




11

--------------------------------------------------------------------------------

        


Effective Date of Sublicense Agreement
Percent of Non-Royalty Sublicense Revenues Thereunder Payable to CSMC
Prior to initiation of a Phase I clinical trial of a Product
[ ]%
After initiation of Phase I clinical trial of a Product but prior to submission
of a New Drug Application (“NDA”) or similar application to the FDA for a
Product
[ ]%
After submission of NDA or similar application to the FDA for a Product but
before receipt of FDA approval of a Product
The greater of (1) [ ]% of Non-Royalty Sublicense Revenues or (2) $[ ]
  After receipt of FDA approval of a Product
The greater of (1) [ ]% of Non-Royalty Sublicense Revenues or (2) $[ ]



The applicable percentage of any and all “Non-Royalty Sublicense Revenues” shall
be reported and paid to CSMC by Licensee within sixty (60) days of receipt by
Licensee. Any non-cash consideration received by Licensee from Permitted
Sublicensees as Non-Royalty Sublicense Revenues shall be valued at its fair
market value thereof as of the date of receipt and the applicable percentage
such amount shall be paid in cash to CSMC in accordance with the schedule above.
In the event that the Patent Rights are sublicensed in combination with the
license or sublicense of one or more patented technologies that are not covered
under this Agreement, Non-Royalty Sublicense Revenues for the purposes of this
Section 4.3(e) may, if and as elected by Licensee, be calculated on a pro-rata
basis in a manner to be mutually agreed by CSMC and Licensee, and each party
shall negotiate in good faith the other with respect thereto upon such an
election.


Notwithstanding the foregoing, in the event that Licensee has entered into such
a sublicense arrangement with a Permitted Sublicensee, Licensee may elect to
either pay the aforementioned Non-Royalty Sublicense Revenue percentages or
continue to pay the product development milestone payments set forth in Section
4.3(f)(i) below, and if Licensee elects to pay the product development milestone
payments, then no amounts shall be payable by Licensee under this subsection (e)
with respect to such sublicense; provided, however, that Licensee shall be
obligated to pay the sales milestone payments set forth in Section 4.3(f)(i)
below in all cases.


(f)
Milestone Payments.



(i)Product Development Milestones. Licensee agrees to pay and shall pay to CSMC
the following non-creditable, non-refundable product development milestone
payments within sixty (60) days of the first occurrence of a milestone (or its
equivalent):




12

--------------------------------------------------------------------------------

        


Milestone Event
Milestone Payment
Milestone 1: Dosing of first patient in a Phase I clinical trial of a Product
$[ ]
Milestone 2: Dosing of first patient in a Phase II clinical trial of a Product
$[ ]
Milestone 3: Dosing of first patient in a Phase III clinical trial of a Product
$[ ]
Milestone 4: Submission of NDA or similar application to the FDA for a Product
$[ ]
Milestone 5: Receipt of FDA approval of a Product
$[ ]



Notwithstanding anything to the contrary, in the event that Licensee has
sublicensed the Patent Rights to a Permitted Sublicensee in accordance with
Section 2.2 hereof and Licensee has elected to pay the amounts set forth in
Section 4.3(e) with respect to thereto, no milestone payments shall be due and
payable by Licensee under this Section 4.3(f)(i).


(ii)Sales Milestones. Licensee shall pay, or shall cause its Permitted
Sublicensee (in the event that Licensee has sublicensed the Patent Rights to a
Permitted Sublicensee in accordance with Section 2.2 hereof) to pay, to CSMC the
following non-creditable, non-refundable sales milestone payments within sixty
(60) days of the first occurrence of a milestone (or its equivalent):


Milestone Event
Milestone Payment
Milestone 1: Annual gross sales of Product by Licensee, an Affiliate thereof, or
any sublicensee thereof with respect to Products first exceed
$[ ]
$[ ]
Milestone 2: Annual gross sales of Product by Licensee, an Affiliate thereof, or
any sublicensee thereof with respect to Products first exceed
$[ ]
$[ ]



(iii)    Each Milestone Payment set forth in this Section 4.3(f) shall be paid
no more than once, regardless of the number of Products, indications therefor,
or formulations thereof achieving such milestone.


13

--------------------------------------------------------------------------------

        


(g)    Notwithstanding anything else to the contrary, the royalty rate set forth
in Section 4.3(a) (as it may be adjusted pursuant to Section 4.3(b)) and the
sales milestone payments set forth in Section 4.3(f)(ii) shall, upon the
expiration of the last to expire Valid Claim within the Patent Rights that
covers a particular Product, including any term extensions thereof, be reduced
by fifty percent (50%).
(h)    Permitted Deductions. If Licensee, an Affiliate thereof, or any
sublicensee makes any payment to a third party to obtain a license for the
manufacture, use, sale or import of a Product or otherwise exploit the Patent
Rights, Licensee shall be entitled to deduct up to fifty percent (50%) of such
third party payments made in a particular calendar year against the Royalties
and/or the milestone payments payable to CSMC for that year; provided, however,
that in no event shall the Royalties and/or the milestone payments payable to
CSMC hereunder for any one-year period be reduced by operation of this section
by more than fifty percent (50%); and provided further that such third party
payments shall only be creditable against the Royalties and/or the milestone
payments payable to CSMC during the calendar year in which the third party
payment was actually made by Licensee.


(i)
Payment and Accounting.



(i)    Reports. Each payment of Royalties shall be accompanied by a report in
the form attached as Schedule C hereto, which sets forth in reasonable detail
the number and each type of Product sold and the calculation of Net Sales
applicable thereto, and such additional details as may be reasonably requested
by CSMC for the determination of Royalties payable hereunder. Products shall be
considered as being sold for the purpose of the calculation of Royalties under
this Agreement when the Products have been invoiced. Each payment of Non-Royalty
Sublicense Revenue shall be accompanied by a report in the form attached as
Schedule C hereto setting forth in reasonable detail the basis for the
calculation of such amounts, and such additional details as may be reasonably
requested by CSMC for the determination of Non-Royalty Sublicense Revenue
payable hereunder. Hard copies of such reports shall be sent to CSMC’s address
set forth in Section 13.1 of the Agreement, while an electronic copy shall be
sent by electronic mail to CSTechTransfer@cshs.org. Except as otherwise provided
herein, all amounts due hereunder shall be paid in United States dollars and
shall be made without set off and free and clear of (and without any deduction
or withholding for) any taxes, duties, levies, imposts or similar fees or
charges. Royalties shall be payable by Licensee quarterly, within seventy-five
(75) days after the end of each calendar quarter, based upon revenues accrued
during the immediately preceding calendar quarter. Licensee agrees to pay and
shall pay to CSMC, or cause its Permitted Sublicensees to pay to CSMC, all
Royalties resulting from the activities of its Permitted Sublicensees, within
seventy-five (75)days after the end of each calendar quarter.




14

--------------------------------------------------------------------------------

        


(ii)    Notice of Payment. Licensee shall provide prompt written notice to CSMC
that it has paid any milestone payment required by Section 4.3(f)(i) and (ii) by
electronic mail to CSTechTransfer@cshs.org.


(iii)    Wire Transfer Instructions. All payments due hereunder shall be made by
Licensee to CSMC in accordance with the following wire transfer instructions:
[ ]


(iv)    Records and Audits. Licensee shall create and maintain complete and
accurate records and documentation concerning all sales of Products by Licensee,
its Affiliates and Permitted Sublicensees as well as transactions based upon
which Non-Royalty Sublicense Revenue is due, in sufficient detail to enable the
Royalties and Non-Royalty Sublicense Revenue, respectively, that is payable
hereunder to be determined. Licensee shall retain such records and documentation
for not less than three (3) years from the date of their creation. During the
term of this Agreement and for a period of three (3) years thereafter, CSMC and
its representatives shall have the right to audit such records and documentation
as shall pertain to the determination and payment of Royalties and Non-Royalty
Sublicense Revenue. Such examiners shall have reasonable access during regular
business hours to Licensee’s offices and the relevant records, files and books
of account, and shall have the right to examine any other records reasonably
necessary to determine the accuracy of the calculations provided by Licensee.
The costs of any such audit shall be borne by CSMC, unless as a result of such
inspection it is determined that the amounts payable by Licensee for any period
are in error in Licensee’s favor by greater seven percent (7%) of the amount due
for such period, in which case the reasonable, documented costs of such audit
shall be borne by Licensee. CSMC shall report the results of any such audit to
Licensee within forty-five (45) days of completion. Thereafter, Licensee shall
promptly pay to CSMC the amount of any underpayment discovered in such audit, or
CSMC shall credit to Licensee against future Royalty payments the amount of any
overpayment discovered in such audit, as the case may be. In addition, Licensee
shall pay interest on any underpayment at the rate that is the lower of (i) [ ]
percent ([ ]%) over the rate of interest announced by Bank of America in Los
Angeles, California (or any successor in interest thereto or any commercially
equivalent financial institution if no such successor exists) to be its “prime
rate”, or (ii) the highest rate permitted by applicable law, from the date such
amount was underpaid to the date payment is actually received. In the event that
interest is payable on any underpayment hereunder, then Licensee shall not also
be required to pay the service charge set forth in Section 4.3(i)(vi) on such
underpayment amount.


(v)    Currency Transfer Restrictions. If any restrictions on the transfer of
currency exist in any country or other jurisdiction so as to prevent Licensee
from making payments to CSMC, Licensee shall take all commercially reasonable
steps to obtain a waiver of such restrictions or to otherwise enable Licensee to
make such payments. If Licensee is unable to do so, Licensee shall make such
payments to CSMC in a bank account or other depository designated by


15

--------------------------------------------------------------------------------

        


CSMC in such country or jurisdiction, which payments shall be in the local
currency of such country or jurisdiction, unless payment in United States
dollars is permitted. Any payment by Licensee to CSMC in currencies other than
United States dollars shall be calculated using the appropriate foreign exchange
rate for such currency quoted in the California edition of The Wall Street
Journal for the close of business of the last banking day of the calendar
quarter for which such payment is being made.


(vi)    Late Charges. A service charge equal to the interest rate set forth in
subsection (iv) above, not to exceed the maximum rate allowed by applicable law,
shall be payable by Licensee on any portion of Licensee’s outstanding Royalty or
Non-Royalty Sublicense Revenue balance or any other amount payable by Licensee
hereunder (including, without limitation, reimbursement for Prosecution costs as
set forth in Section 4.2 hereof) that is not paid to CSMC within thirty (30)
days past the due date.


(vii)    Taxes. Licensee shall pay, or cause to be paid, any and all taxes
required to be paid or withheld on any sales, licenses or other transfers for
value of Products or Patent Rights (other than taxes imposed on the income or
revenues of CSMC); provided, however, that under no circumstances shall the
amounts of such taxes be deducted from the total amount of payments otherwise
due to CSMC hereunder. Upon CSMC’s request, Licensee shall secure and send to
CSMC proof of any such taxes withheld and paid by Licensee, its Affiliates or
Permitted Sublicensees.


(viii)    No Escrow. Licensee shall pay all Royalties and Non-Royalty Sublicense
Revenue directly to CSMC and shall not pay royalties into any escrow or other
similar account, including in the event of a validity or non-infringement
challenge to the Patent Rights.


5.
PATENT RIGHTS



5.1    Prosecution. Commencing on the Original Effective Date, Licensee shall
assume, in coordination with CSMC, full responsibility for the application,
maintenance, reexamination, reissue, opposition and prosecution of any kind
(collectively “Prosecution”) relating to the Patent Rights in the Territory,
including, but not limited to, payment of all costs, fees and expenses related
thereto. Subject to the approval of CSMC (which approval shall not be
unreasonably withheld), Licensee shall have the right to select counsel with
respect to the responsibility assumed by Licensee in this Section 5.1, and
Licensee shall diligently pursue the Prosecution of the Patent Rights to the
benefit of CSMC. For all purposes of the patent Prosecution, CSMC shall be the
named “client” of such patent counsel. Each party shall provide the other with
copies of any and all material or communications with the United States Patent
and Trademark Office, or any foreign patent office, and CSMC shall be afforded
the opportunity of prior review and comment on such action or paper.


16

--------------------------------------------------------------------------------

        




5.2    Abandonment, Disclaimers, etc. In the event that Licensee shall elect to
abandon the Prosecution (including the payment of maintenance fees or annuities)
of any patent or patent application included in the Patent Rights, Licensee
shall notify CSMC of such election at least forty-five (45) days before a final
due date which would result in abandonment or bar of patentability of the patent
or patent application. In such event, CSMC may, at its sole option and expense,
continue Prosecution of the patent application or patent, in which case such
application or patent shall no longer be included within the Patent Rights.
Licensee further agrees that it shall not file any continuation-in-part
application relating to the Patent Rights unless the additional disclosure or
material to be included in the continuation-in-part application is necessary or
appropriate to support the patentability of a claim recited in a parent
application on which the continuation-in-part application is based. Licensee
shall not file any continuation-in-part application without CSMC’s prior written
consent, which shall not be unreasonably withheld.


5.3    Expenses. Licensee shall pay all expenses resulting from its obligations
in Section 5.1 hereof. CSMC shall exercise reasonable efforts to cause the
Inventors (to the extent they are available and on CSMC’s staff as employees) to
cooperate fully with Licensee with respect to the Prosecution of the Patent
Rights, and CSMC shall be reimbursed for all reasonable out-of-pocket expenses
as such expenses are incurred.


5.4    CREATE Act. Licensee shall not invoke the Cooperative Research and
Technology Enhancement Act of 2004, as set forth under Title 35, Section 102(c)
of the United States Code (the “CREATE Act”), with respect to the Patent Rights
without first obtaining the prior written consent of CSMC.


6.
TERM AND TERMINATION



6.1    Term. Unless earlier terminated as provided in Section 6.2 hereof, the
term of this Agreement shall commence on the A&R Effective Date and shall
expire, on a Product-by-Product basis, on the later of: (a) the first date upon
which there are no Valid Claims of the Patent Rights covering such Product in
the Territory, and (b) the expiration of any market exclusivity period granted
by a regulatory agency for such Product. Upon the expiration of this Agreement
for a Product, Licensee and its Affiliates shall have a perpetual, irrevocable,
royalty-free, and fully-paid license, with rights of sublicense (through
multiple tiers) and assignable with this Agreement under Section 13.11, to make,
have made, use, sell, offer for sale, and import such Product in the Territory.




17

--------------------------------------------------------------------------------

        


6.2    Termination. Except as provided by Section 6.3 hereof, and in addition to
the termination provisions of Section 2.5, this Agreement shall terminate upon
the earliest to occur of the following:


(a)    Upon written notice from CSMC if Licensee shall enter into a liquidating
bankruptcy, be adjudged insolvent, liquidate, dissolve and/or if the business of
Licensee shall be placed in the hands of a receiver, assignee, or trustee,
whether by voluntary act of Licensee or otherwise; provided, however, that if
any such action is involuntary, termination shall not take place unless the
action is not reversed within sixty (60) days. Further, Licensee shall give CSMC
at least forty-five (45) days’ prior written notice before Licensee initiates
any bankruptcy proceeding, and CSMC shall have the right to terminate this
Agreement immediately upon receipt of such notice;


(b)    Upon sixty (60) days written notice of CSMC to Licensee if the
performance by either party to this Agreement of any term, covenant, condition
or provision hereof (i) shall jeopardize (A) the licensure of CSMC, (B) CSMC’s
participation in the Medicare, Medi-Cal or other reimbursement or payment
programs, (C) the full accreditation of CSMC by The Joint Commission or any
other state or nationally recognized accreditation organization, or (D) CSMC’s
tax-exempt status; or (ii) is deemed illegal by any agency or body of the United
States government. Upon the occurrence of any of the items set forth in this
subparagraph (b), CSMC shall provide written notice to Licensee setting forth
the reason for such termination and the parties shall promptly discuss in good
faith reasonable means of avoiding such termination, including without
limitation any required amendments to this Agreement, provided that, if
termination cannot be avoided, such termination shall be effected at the end of
such sixty (60) day period;


(c)    Upon thirty (30) days’ written notice from CSMC if, within such thirty
(30) day period, (i) Licensee shall fail to pay fully any overdue Royalty or
Non-Royalty Sublicense Revenue payment required by Section 4.3 hereof;


(d)    Upon ninety (90) days’ written notice from CSMC if, within such 90-day
period, Licensee shall fail to cure fully any breach or default of any material
obligation under this Agreement as described in such written notice detailing
the facts of such breach with reasonable specificity; provided, however, that
Licensee may avoid such termination if, before the end of such 75-day period,
such breach or default has been cured by Licensee to the reasonable satisfaction
of CSMC;


(e)    Upon ninety (90) days’ written notice from Licensee if, within such
90-day period, CSMC shall fail to cure fully any breach or default of any
material obligation under


18

--------------------------------------------------------------------------------

        


this Agreement as described in such written notice detailing the facts of such
breach with reasonable specificity; provided, however, that CSMC may avoid such
termination if, before the end of such 90-day period, such breach or default has
been cured by CSMC to the reasonable satisfaction of Licensee;


(f)    Upon the mutual written agreement of the parties hereto (such termination
to be effective as of the date mutually agreed upon in such written agreement);
and


(g)    Upon one hundred eighty (180) days’ written notice from Licensee;
provided that in the event of such termination by Licensee, Licensee shall pay
to CSMC a termination fee calculated in accordance with the following table no
later than the effective date of termination:


Time of Termination
Termination Fee
Prior to completion of Milestone 3 (Dosing of first patient in a Phase III
clinical trial of a Product)
$[ ]
Prior to completion of Milestone 4 (Submission of NDA or similar application to
the FDA for a Product)
$[ ]
Following completion of Milestone 5 (Receipt of FDA approval of a Product)
$[ ]



6.3    Obligations Upon Termination. Upon any termination of this Agreement
pursuant to Section 6.2 hereof, nothing herein shall be construed to release any
party from any liability for any obligation incurred through the effective date
of termination (e.g., confidentiality, reimbursement of patent expenses incurred
prior to such date, etc.) or for any breach of this Agreement prior to the
effective date of such termination. Upon any termination of this Agreement
pursuant to Section 6.2 hereof, all Prosecution Cost amounts owed by Licensee to
CSMC under Section 4.2 of this Agreement which are outstanding as of the
effective date of termination (including any interest that has accrued thereon)
shall become immediately due and payable, and Licensee shall pay the full
outstanding amounts to CSMC within five (5) business days of the effective date
of such termination. Licensee may, for a period of one (1) year after the
effective date of such termination, sell all tangible Products customarily
classified as “inventory” that it has on hand at the date of termination,
subject to payment by Licensee to CSMC of the applicable Royalty and Non-Royalty
Sublicense Revenue.


6.4    Effect of Termination. In the event of any termination of this Agreement
pursuant to Section 6.2 hereof, where such termination has not been caused by
any uncured material breach


19

--------------------------------------------------------------------------------

        


by a Permitted Sublicensee of its obligations under its sublicense from
Licensee, such termination of this Agreement shall be without prejudice to the
rights of such Permitted Sublicensee of Licensee under the sublicense granted
hereunder, such Permitted Sublicensee’s rights and obligations under such
sublicense shall survive such termination, such Permitted Sublicensee shall be
deemed to be a licensee of CSMC thereunder, and CSMC shall be entitled to all
rights, but shall not be subject to any obligations (other than the grant of
license and appurtenant obligations under this Agreement to the extent provided
for in such sublicense) of Licensee thereunder, including right to payments
thereunder to the extent constituting consideration for the rights to Patent
Rights granted thereunder and not exceeding the corresponding amounts that would
have been due hereunder with respect to such Permitted Sublicensee’s exercise of
such rights.


6.5    Right to Institute Legal Actions. Notwithstanding the provisions of
Section 6.2 hereof, CSMC, on the one hand, and Licensee, on the other hand, may
institute any other legal action or pursue any other remedy against the other
party permitted by applicable law if the other party does not substantially cure
any breach or default of any material obligation as provided herein.


6.6    Reversion of Rights. Notwithstanding anything to the contrary set forth
herein (including, but not limited to, Section 5 hereof), full responsibility
for Prosecution of the Patent Rights shall, at the option of CSMC (exercisable
in its sole and absolute discretion), and at its sole expense from the date of
reversion, revert to CSMC upon any termination of this Agreement.


6.7    Return of Data. In the event of any termination or expiration of this
Agreement, Licensee shall promptly provide CSMC with copies of all data,
information and materials obtained or generated by or on behalf of Licensee in
the course of conducting research and developing Products using the Patent
Rights and the Technical Information.


7.
INFRINGEMENT BY THIRD PARTIES



7.1    Enforcement. In the event that either Party becomes aware of a
substantial infringer of Patent Rights in the Territory, such Party shall
provide prompt written notice of such to the other Party. Licensee shall have
the exclusive first right (which may be granted to sublicensees) to enforce, at
its sole expense, any Patent Rights to the extent licensed hereunder against
infringement by third parties and shall notify CSMC in writing in advance of all
such enforcement efforts. Upon Licensee’s undertaking to pay all expenditures
reasonably incurred by CSMC, CSMC shall reasonably cooperate in any such
enforcement and, as necessary, join as a party therein. Licensee shall reimburse
CSMC for all expenses, including reasonable attorneys’ fees, incurred in
connection with any such enforcement. In the event that Licensee does not file
suit against or commence and conclude settlement negotiations with a substantial
infringer of Patent Rights within one hundred eighty (180) days of receipt of a
written demand from CSMC that Licensee bring suit, then the parties will consult


20

--------------------------------------------------------------------------------

        


with one another in an effort to determine whether a reasonably prudent licensee
would institute litigation to enforce the patent in question in light of all
relevant business and economic factors (including, but not limited to, the
projected cost of such litigation, the likelihood of success on the merits, the
probable amount of any damage award, the prospects for satisfaction of any
judgment against the alleged infringer, the possibility of counterclaims against
the parties hereto, the impact of any possible adverse outcome on Licensee and
the effect any publicity might have on the parties’ respective reputations and
goodwill). If, after such process, it is determined that a suit should be filed
and Licensee does not file suit or commence settlement negotiations forthwith
against the infringer, then CSMC shall have the right, at its own expense, to
enforce any Patent Rights licensed hereunder on behalf of itself and Licensee.
Any damages or other recovery from an infringement action undertaken by Licensee
shall first be used to reimburse the parties, on a pro rata pari passu basis,
for the costs and expenses incurred in such action, and the amount thereof
remaining thereafter shall be allocated between the parties as follows: (i)
twenty-five percent (25%) to CSMC; and (ii) seventy-five percent (75%) to
Licensee. If Licensee does not prosecute any infringement action against any
infringer, then any damages or other recovery received by CSMC as a result of
its prosecution of such an action, net of the parties’ costs and expenses
incurred in such infringement action, shall be the sole property of CSMC.


7.2    Defense Of Patent Rights. In the event that any Patent Rights are the
subject of a legal action seeking declaratory relief or of any reexamination or
opposition proceeding instituted by a third party, the parties agree to promptly
consult with each other concerning the defense of such actions or proceedings.
If the parties agree in writing that such defense should be undertaken, then
Licensee shall bear the expenses, including attorneys’ fees, associated with
such defense and be entitled to retain any recoupment of its expenses. If the
parties disagree, then the party desiring to defend the action or proceeding may
proceed with such defense and will bear its own expenses, and be entitled to all
sums recovered.


8.
INDEMNIFICATION



8.1    Indemnification by Licensee. Subject to Section 8.2 hereof, Licensee
shall hold harmless, defend and indemnify CSMC and each of its officers,
directors, employees (including the Inventors), agents and sponsors of the
research (except Licensee) (each, an “Indemnified Party”, and collectively, the
“Indemnified Parties”) from and against any and all claims, damages, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses and costs of investigation, whether or not suit is filed) suffered or
incurred by any of the Indemnified Parties in any action, suit, litigation,
arbitration or dispute of any kind (“Action”) arising or resulting from any
negligence or willful acts or omissions on the part of Licensee, its Affiliates
or Permitted Sublicensees in connection with (a) their use the Patent Rights or
Technical Information and/or (b) the exercise of their rights hereunder or under
any sublicense, including, but not limited to (i) the preclinical development
and clinical testing of Products, and (ii) the manufacture, sale, use,
marketing, or other disposition of Products developed, manufactured, sold,
marketed, used or otherwise disposed of


21

--------------------------------------------------------------------------------

        


under this Agreement. As part of its obligations hereunder, Licensee shall
defend any Action brought against any of the Indemnified Parties with counsel of
its own choosing and reasonably acceptable to CSMC, and neither CSMC nor any
other Indemnified Party shall enter into any settlement of any such Action
without first obtaining prior approval of Licensee. Licensee shall pay all
costs, including attorney’s fees, incurred in enforcing this indemnification
provision. Should CSMC or any other Indemnified Party not afford Licensee the
right to defend any such Action, or should CSMC or any other Indemnified Party
not obtain the approval of Licensee to any such settlement, Licensee shall have
no obligation to indemnify CSMC or any other Indemnified Party hereunder. Should
Licensee fail to provide a defense for the Indemnified Parties as required
hereunder, then Licensee shall reimburse CSMC for its out-of-pocket expenses
(including reasonable attorneys’ fees and expenses and costs of investigation)
which are incurred as a result of any investigation, defense or settlement
relating to the foregoing, which reimbursement shall be made to CSMC upon
receipt by Licensee of invoices reflecting in reasonable detail such expenses
incurred by CSMC. Within one hundred and twenty (120) days following the
Original Effective Date, Licensee shall obtain and maintain insurance policies
(including products liability and general liability policies at such time as is
appropriate) which are reasonable and necessary to cover its activities and to
comply with the indemnification obligations set forth above. Such insurance
policies shall name CSMC as an additional insured party and shall provide a
minimum of $1,000,000 in coverage per occurrence. Upon initiation of any human
clinical studies of Products, Licensee shall increase its insurance coverage to
a minimum of $10,000,000 in the aggregate or such lower amount as approved by
CSMC’s Risk Management Director in writing at such time. Licensee shall provide
CSMC with prompt written notice of any material change in coverage under such
policies. If the parties determine that evidence of Licensee’s insurance
coverage is necessary and appropriate, within thirty (30) days of the Original
Effective Date (subject to extension if reasonably required) and annually
thereafter, Licensee shall provide CSMC with a certificate of insurance issued
by the appropriate insurance company evidencing the insurance coverage required
by this Section 8.1, together with copies of the endorsement which specifies
CSMC as an additional insured and the declarations page for each such insurance
policy. The certificate of insurance, endorsements and declarations pages (and
any renewals or replacements thereof), if required, shall be sent to CSMC’s
Technology Transfer Office by electronic mail at CSTechTransfer@cshs.org and by
prepaid, first class, certified mail, return receipt requested, at the following
address: 8797 Beverly Boulevard, Suite 206, Los Angeles, CA 90048.


8.2    Notice of Claim. CSMC shall promptly notify Licensee in writing of any
claim or Action or material threat thereof brought against any Indemnified Party
in respect of which indemnification may be sought and, to the extent allowed by
law, shall reasonably cooperate with Licensee in defending or settling any such
claim or Action. No settlement of any claim, Action or threat thereof received
by CSMC and for which CSMC intends to seek indemnification (for itself or on
behalf of any other Indemnified Party) shall be made without the prior joint
written approval of Licensee and CSMC.


9.
USE OF NAMES



22

--------------------------------------------------------------------------------

        




Licensee shall not, unless as required by any law or governmental regulation,
use the name of CSMC, and/or any of its trademarks, service marks, trade names
or fictitious business names without express prior written consent of the Vice
President for Public Relations and Marketing of CSMC. Further, prior to any
reference by Licensee to the names or marks of CSMC in any manner, Licensee
shall provide CSMC with a writing reflecting the proposed reference so that CSMC
can review the reference within a reasonable period of time prior to the
proposed use thereof by Licensee. This limitation includes, but is not limited
to, use by Licensee in any advertising, offering circular, prospectus, sales
presentation, news release or trade publication. Subject to compliance by
Licensee with the foregoing, which shall be deemed conditions precedent to any
use of CSMC’s name or marks by Licensee, Licensee shall ensure that the name of
CSMC is used as scientifically or academically appropriate in the “byline” of
any article, abstract, manuscript or any other publication related to the
subject matter hereof.


10.
CONFIDENTIALITY



10.1    Non-Disclosure. The parties hereto shall keep the terms of this
Agreement and all business and scientific discussions relating to the business
of the parties strictly confidential. All patient information to which a party
is given access by the other party shall be subject to the provisions of the
Confidentiality of Medical Information Act (Cal. Civ. Code §§56, et seq.) and
the Health Insurance Portability and Accountability Act of 1996, and all
regulations promulgated thereunder. It may, from time to time, be necessary for
the parties, in connection with performance under this Agreement, to disclose
Confidential Information (including know-how) to each other. The Receiving Party
(as defined in Section 1.2 hereof) shall keep in strictest confidence the
Confidential Information of the Disclosing Party (as defined in Section 1.2
hereof), using the standard of care it normally uses for information of like
character, and shall not disclose the Confidential Information to any third
party or use it except as expressly authorized by the prior written consent of
the Disclosing Party or as otherwise permitted by this Agreement; provided,
however, that Licensee may disclose the Confidential Information received from
CSMC to its Affiliates and Permitted Sublicensees as shall be reasonably
necessary to carry out the intent of this Agreement or any sublicense granted by
Licensee as contemplated by this Agreement if, but only if, such Affiliates
and/or Permitted Sublicensees each execute a confidentiality agreement
containing confidentiality provisions no less restrictive than those
confidentiality provisions contained in this Section 10. The Receiving Party’s
obligation hereunder shall not apply to Confidential Information that the
Receiving Party can show:


(a)    Is or later becomes part of the public domain through no fault or neglect
of the Receiving Party;




23

--------------------------------------------------------------------------------

        


(b)    Is received in good faith from a third party having no obligations of
confidentiality to the Disclosing Party, provided that the Receiving Party
complies with any restrictions imposed by the third party;


(c)    Is independently developed by the Receiving Party without use of the
Disclosing Party’s Confidential Information; or


(d)    Is required by law or regulation to be disclosed (including, without
limitation, in connection with FDA filings, filings with another government
agency or as required under the California Public Records Act), provided that
the Receiving Party uses reasonable efforts to restrict disclosure and to obtain
confidential treatment.


10.2    Limits on Permitted Disclosures. Each party agrees that any disclosure
or distribution of the other party’s Confidential Information within its own
organization shall be made only as is reasonably necessary to carry out the
intent of this Agreement. The parties further agree that all of their respective
officers, employees, agents, representatives or approved sublicensees to whom
any Confidential Information is disclosed or distributed shall have agreed to
maintain its confidentiality. In such event, the Receiving Party shall identify
with reasonable particularity, upon request by the Disclosing Party, each person
within the Receiving Party’s organization to whom the Receiving Party has
disclosed or distributed Confidential Information.


10.3    Legally Required Disclosures. If a subpoena or other legal process
concerning Confidential Information is served upon any party hereto pertaining
to the subject matter hereof, the party served shall notify the other party
immediately, the other party shall cooperate with the party served, at the other
party’s expense, in any effort to contest the validity of such subpoena or other
legal process. This Section 10.3 shall not be construed in any way to limit any
party’s ability to satisfy any disclosure of its relationship with the other
party required by any governmental authority.


10.4    Patent Rights as Confidential Information. The Patent Rights are
understood by Licensee to be the Confidential Information of CSMC to the extent
“unpublished” as such term is construed under the United States Patent Laws. As
such, Licensee’s confidentiality obligations hereunder automatically extend to
any and all Technical Information and to any and all patent applications of CSMC
relating to any Patent Rights, Technical Information and Improvements and to any
and all communications with the United States Patent Office, and any foreign
patent office relating to any Patent Rights, Technical Information or
Improvements.




24

--------------------------------------------------------------------------------

        


10.5    Return of Confidential Information. In the event of any termination of
this Agreement, the Receiving Party shall promptly return all Confidential
Information and any copies made thereof previously made available to the
Receiving Party by the Disclosing Party.


10.6    Remedies. Both parties acknowledge and agree that it would be difficult
to measure damages for breach by either party of the covenants set forth in this
Section 10, and that injury from any such breach would be incalculable, and that
money damages would therefore be an inadequate remedy for any such breach.
Accordingly, either party shall be entitled, in addition to all other remedies
available hereunder or under law or equity, to injunctive or such other
equitable relief as a court may deem appropriate to restrain or remedy any
breach of such covenants.


11.
INFORMATION EXCHANGE



In addition to the Patent Rights and Technical Information, the parties shall
cooperate to exchange such non-confidential information as may be appropriate
and necessary to facilitate Licensee’s development and commercialization of
Products incorporating any Patent Rights or Technical Information.


12.
PATENT MARKING



In the event any Product is the subject of a patent under the Patent Rights,
Licensee shall actually or virtually mark all Products made, sold or otherwise
disposed of by or on behalf of it or any of its Permitted Sublicensees as set
forth under Title 35, Section 287(a) of the United States Code and shall respond
to any request or disclosure under Title 35, Section 287(b)(4)(B) of the United
States Code by only notifying CSMC of the request for disclosure.


13.
MISCELLANEOUS



13.1    Notices. Any notice, request, instruction or other document required by
this Agreement shall be in writing and shall be deemed to have been given (a) if
mailed with the United States Postal Service by prepaid, first class, certified
mail, return receipt requested, at the time of receipt by the intended
recipient, (b) if sent by Federal Express or other overnight carrier, signature
of delivery required, at the time of receipt by the intended recipient, or (c)
if sent by facsimile transmission, when so sent and when receipt has been
acknowledged by appropriate telephone or facsimile receipt, addressed as
follows:




25

--------------------------------------------------------------------------------

        


In the case of CSMC to:


Cedars-Sinai Medical Center 8700 Beverly Boulevard
Los Angeles, California 90048-1865
Attention: Senior Vice President for Academic Affairs


with a copy to Senior Vice President for Legal Affairs & General Counsel or in
the case of Licensee to:
Naia Rare Diseases, Inc.
c/o Naia Pharmaceuticals, Inc. 336 Bon Air Center, P.O. Box 341 Greenbrae, CA
94904
Attention: _________


or to such other address or to such other person(s) as may be given from time to
time under the terms of this Section 13.1.


13.2    Compliance with Laws. Each party shall comply with all applicable
federal, state and local laws and regulations in connection with its activities
pursuant to this Agreement.


13.3    Governing Law. For any dispute between the parties to this Agreement
which arises from or relates to this Agreement, the Agreement shall be construed
and enforced in accordance with the laws of the United States of America and of
the State of California, irrespective of choice of laws provisions. The parties
agree that Los Angeles County, California shall be the situs of any legal
proceeding arising out of or relating to this Agreement. Each party hereby
waives any right it may have to assert the doctrine of forum non conveniens or
similar doctrine or to object to venue with respect to any proceeding brought in
accordance with this Section, and stipulates that the state and federal courts
located in Los Angeles, California shall have in personam jurisdiction and venue
over each of them for the purpose of litigating any dispute, controversy, or
proceeding arising out of or related to this Agreement. Each party hereby
authorizes and accepts service of process sufficient for personal jurisdiction
in any action against it as contemplated by this Section by registered or
certified mail, return receipt requested, postage prepaid, to its address for
the giving of notices as set forth in this Agreement.


26

--------------------------------------------------------------------------------

        


13.4    Waiver. Failure of any party to enforce a right under this Agreement
shall not act as a waiver of that right or the ability to assert that right
relative to the particular situation involved.


13.5    Enforceability. If any provision of this Agreement shall be found by a
court of competent jurisdiction to be void, invalid or unenforceable, the same
shall be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of the remainder
of this Agreement.


13.6    Modification. No change, modification, or addition or amendment to this
Agreement, or waiver of any term or condition of this Agreement, is valid or
enforceable unless in writing and signed and dated by the authorized officers of
the parties to this Agreement.


13.7    Entire Agreement. This Agreement and the Schedules hereto (which are
incorporated herein by this reference as if fully set forth herein) constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof, and replace and supersede as of the date hereof and thereof
any and all prior agreements and understandings, whether oral or written,
between the parties with respect to the subject matter of such agreements.


13.8    Construction. This Agreement has been prepared, examined, negotiated and
revised by each party and their respective attorneys, and no implication shall
be drawn and no provision shall be construed against any party to this Agreement
by virtue of the purported identity of the drafter of this Agreement or any
portion thereof.


13.9    Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall constitute one and the same instrument.
This Agreement may be executed by facsimile or in .pdf format.


13.10    Attorneys’ Fees. In the event of any action at law or in equity between
the parties hereto to enforce any of the provisions hereof, the unsuccessful
party to such litigation shall pay to the successful party all reasonable costs
and expenses, including reasonable attorneys’ fees, incurred therein by such
successful party; and if such successful party shall recover a judgment in any
such action or proceeding, such reasonable costs, expenses and attorneys’ fees
may be included in and as part of such judgment.


13.11
Assignment; Successors.





27

--------------------------------------------------------------------------------

        


(a)    Subject to Section 13.11(b), Licensee may assign this Agreement as part
of a sale, regardless of whether such a sale occurs through an asset sale, stock
sale, merger or other combination, or any other transfer of Licensee’s entire
business or assets, or that part of Licensee’s business that exercises all
rights granted under, or that portion of its assets related to the subject
matter of, this Agreement. In the event of a bankruptcy, assignment is permitted
in conjunction therewith only to a party that can provide adequate assurance of
future performance, including diligent development and sales, of Products.


(b)    Prior to any assignment permitted under Section 13.11(a), the following
conditions must be met: (i) Licensee must give CSMC prior written notice of the
assignment, including the new assignee’s contact information, (ii) the new
assignee must agree in writing to be bound by this Agreement, and (iii) CSMC
must have received a $[ ] assignment fee.


(c)    Licensee may assign this Agreement to any Affiliate of Licensee. Prior to
such assignment, Licensee must give CSMC the Affiliate’s contact information and
the Affiliate must agree in writing to be bound by this Agreement.


(d)    Subject to the limitations on assignment herein, this Agreement shall be
binding upon and inure to the benefit of any successors in interest and assigns
of CSMC and Licensee. Any attempt to assign this Agreement by Licensee that is
not in accordance with this Section 13.11 is null and void. CSMC shall have the
right to assign its rights hereunder as part of any reorganization or bond
financing.


13.12    Further Assurances. At any time and from time to time after the A&R
Effective Date, each party shall do, execute, acknowledge and deliver, and cause
to be done, executed, acknowledged or delivered, all such further acts,
transfers, conveyances, assignments or assurances as may be reasonably required
to consummate the transactions contemplated by this Agreement.


13.13    Survival. The following sections shall survive any expiration or
earlier termination of this Agreement: 4.3, 6.3, 6.4, 8, 9, 10, and 13.


13.14    Performance and/or Exercise by Affiliates. Licensee may perform some or
all of its obligations under this Agreement through its Affiliate(s) or shall be
entitled to exercise some or all of its rights under this Agreement through its
Affiliates. However, Licensee shall remain responsible and be guarantor of the
performance by its Affiliates and shall take reasonable steps to cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance.


28

--------------------------------------------------------------------------------

        




[signature page follows]








29

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.


“LICENSEE”


NAIA RARE DISEASES, INC.,
A Cayman Islands Corporation




By: /s/ H. Daniel Perez, MD    
Name: H. Daniel Perez, MD
Title: CEO


Date: 2/10/2020    






“CSMC”:


CEDARS SINAI MEDICAL CENTER, A
California Nonprofit Public Benefit Corporation




By: Edward M. Prunchunas    
Name: Edward M. Prunchunas
Title: Executive Vice President, Finance
& Chief Financial Officer


Date: 1/28/2020    




By: /s/ James D. Laur, JD    
Name: James D. Laur, JD
Title: Vice President, Intellectual Property


Date: 1/28/2020    











--------------------------------------------------------------------------------


        


ACKNOWLEDGE AND AGREED:


“INVENTORS”:




/s/ Mark Pimentel, M.D.    
Mark Pimentel, M.D.




/s/ Jeffrey Conklin, M.D.    
Jeffrey Conklin, M.D.




/s/ Edy Soffer, M.D.    
Edy Soffer, M.D.





--------------------------------------------------------------------------------

        




Schedule A


Patent Rights


TITLE:
USE OF GLP-1 AGONISTS FOR TREATMENT OF SHORT-BOWEL SYNDROME



INVENTOR:
JEFFREY CONKLIN, MARK PIMENTEL & EDY E. SOFFER

PATENT NO.:    U.S. PATENT NO. 8,236,760
GRANT DATE:
AUGUST 7, 2012, U.S. PATENT & TRADEMARK OFFICE



DOCKET NO.:    065472-999175US00







--------------------------------------------------------------------------------


        


Schedule B


Technical Information






The following information or material in the Field of Use which is embodied in
the Patent Rights conceived or reduced to practice prior to the Original
Effective Date in the conduct of research performed at CSMC under the direction
of the Inventors:


1. Kunkel D, Basseri B, Low K, Lezcano S, Soffer EE, Conklin JL, Mathur R,
Pimentel M. Efficacy of the glucagon-like peptide-1 agonist exenatide in the
treatment of short bowel syndrome. Neurogastroenterol Motil. 2011
Aug;23(8):739-e328.







--------------------------------------------------------------------------------


        


Schedule C


Royalty Reporting Form


Licensee name: Reporting period: Date of report:
Date of first commercial sale:


Royalty Report
Product (list products by name)
No. units sold
Invoiced price per unit
Net sales
Country of sale/foreign currency/ conversion rate
Product name
 
 
 
 
Product name
 
 
 
 
Product name
 
 
 
 
Total
 
 
 
 



Total Net sales
$
Royalty rate
 
Royalty due
$



Total royalty due: $    


Non-Royalty Sublicense Revenue Report
Total Non-Royalty Sublicense Revenue received
$
Date received
 
Applicable percentage payable to CSMC
 
Total Non-Royalty Sublicense Revenue payable to CSMC
$








--------------------------------------------------------------------------------

        


Report prepared by: Title:
Date:


Please send report to:


Cedars-Sinai Medical Center 8700 Beverly Boulevard
Los Angeles, California 90048-1865
Attention: Senior Vice President for Academic Affairs


with a copy to Senior Vice President for Legal Affairs & General Counsel


Please send electronic copy to CSTechTransfer@cshs.org.



